Case 8:18-cv-02548-VMC-SPF Document 37-12 Filed 03/25/19 Page 1 of 2 PageID 449



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                      EXHIBIT 12
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
       Case 8:18-cv-02548-VMC-SPF Document 37-12 Filed 03/25/19 Page 2 of 2 PageID 450




From:             Lee Grossman <lgrossman@grossmanlegal.com>
Sent:             Tuesday, March 19, 2019 1:00 PM
To:               Tim Williams
Cc:               Richard (Rick) Fee (rfee@feejeffries.com) (rfee@feejeffries.com)
Subject:          InVue v. Vanguard



Tim:

This confirms our telephone call today and answers the questions in your letters of March 7 and
March 12. Regarding infringement, Vanguard’s original design does have all of the limitations of, and
thus infringes, the asserted claims of the patents-in-suit. However, this must be placed in proper
context as InVue never marked any of its products with “patent pending” or any of the patent numbers
of the patents-in-suit. Moreover, InVue, although aware of Vanguard’s products, never provided
notice of infringement until it filed the complaint in this case in October 2018, and shortly thereafter,
Vanguard proceeded to modify its products so as not to infringe any of the patents-in-suit.

Regarding the validity of the patents-in-suit, Vanguard believes all of them to be invalid. However,
because of the high cost of expert witnesses and Inter Partes Review (IPR), Vanguard will only be
arguing that the two optical patents are invalid. Vanguard will be filing IPRs on these two optical
patents, and will be requesting the Court to stay this case until that the conclusion of the IPRs. We
are confident that the result will be the same as the MTI matter where virtually every asserted claim of
the 11 asserted patents have been invalidated.

We request InVue to join in our request to stay the litigation. If so, we can submit a joint request
simply stating that IPRs will be filed and to request a stay. If not, we will file our own motion alerting
the Court that InVue’s standard practice is to file scores of trivial patents, keep them alive through
continuations and catch competitors as they introduce products to the marketplace and force them to
either engage in costly litigation or to file IPRs which can cost hundreds of thousands of dollars. This
is best shown through InVue’s actions in which it asserted 11 patents against MTI -- everyone being
recently invalidated in IPRs – and then filed this case asserting 8 patents. Unfortunately, Vanguard
does not have the resources of InVue or MTI and cannot file 8 IPRs. Rather, it has made some
modifications to avoid all of the patents. Moreover, Vanguard will file two IPRs, and we anticipate the
results will be the same as the MTI matter. We hope to avoid presenting this argument to the Court
with InVue simply agreeing to request the Court to stay this case.

We will supplement our interrogatories later this week. In addition, we will serve modified document
requests to more narrowly address the issues in this case.

Lee




                                                          1
